Citation Nr: 0214138	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a higher rating for hypertension, currently 
evaluated as 10 percent disabling. 

(Additional issues of service connection for peptic ulcer 
disease and a psychiatric disorder will be the subject of a 
later Board decision).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1984 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 RO rating decision which 
granted service connection and a 10 percent rating for 
hypertension effective from November 13, 1997, and denied 
service connection for peptic ulcer disease and for a 
psychiatric disorder.  In August 2002 the veteran failed to 
report for a scheduled hearing before a Member of the Board 
at the RO.

The present Board decision addresses the issue of a higher 
rating for hypertension.  The issues of service connection 
for peptic ulcer disease and a psychiatric disorder will be 
the subject of a later Board decision which will be prepared 
after the Board completes additional development of evidence 
on those issues, in accordance with 38 C.F.R. § 19.9 as 
amended.


FINDINGS OF FACT

Service-connected hypertension is manifested by the 
requirement of continuous medication, diastolic pressure 
predominantly less than 110, and systolic pressure 
predominantly less than 200. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997), (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from December 1984 to 
September 1986.  Service medical records show hypertension, 
for which the veteran is now service connected.

Service medical records also show that the veteran's August 
1984 enlistment examination was negative for any complaint or 
finding of peptic ulcer disease or other gastrointestinal 
(GI) disorder.  In June 1985 the veteran was seen in the 
mental health clinic and the assessment was no mental 
disorder.  In August 1985 he complained of sharp pain in the 
epigastrium and gave a history of having gastritis before 
service.  

Private treatment records from Johnson County Memorial 
Hospital, during the veteran's active duty, show he was 
admitted in March 1986 after complaining of burning chest 
pain in the mid-sternal area for the past several days.  He 
reported a history of peptic ulcer disease for which he was 
hospitalized in 1984.  A discharge summary showed that the 
final diagnoses included chest pain, probably chest wall in 
origin or radiation from his peptic ulcer disease and 
probable peptic ulcer disease causing epigastric pain and 
hematemesis.

Subsequent service medical records show he was hospitalized 
in March 1986 for complaints of abdominal and chest pain and 
the diagnosis was probable peptic ulcer disease.  He gave a 
history of peptic ulcer disease at age 17.  In May 1986 the 
veteran was seen in the mental health clinic complaining of 
increased stress with work difficulties due to marital 
problems since March 1986.  The initial diagnoses included 
adjustment disorder with depressed mood and marital problem.  
After undergoing another mental health evaluation, the final 
diagnosis was marital problem.  In July 1986 the veteran 
complained of nausea and dizziness and reported he had not 
taken his medications for one month.  The assessment was 
peptic ulcer disease.  One day later in July 1986 he was 
hospitalized after complaining of abdominal pain and vomiting 
a small amount of red bright blood.  It was noted that he had 
a past history of peptic ulcer disease three years prior with 
a GI bleed and that he had been under a lot more stress 
lately because of being in correctional custody and he 
stopped taking his medication for his stomach.  An upper GI 
series showed an active duodenal ulcer.  In August 1986 he 
was seen for follow-up for an ulcer and he was still 
complaining of abdominal cramping at times.  The assessment 
was duodenal ulcer.  

On the service separation examination in September 1986, an 
upper GI series showed mild persistent irregularity of 
duodenal bulb without evidence of acute ulceration, and the 
finding was most consistent with healing of peptic ulcer 
disease.  He was evaluated as psychiatrically normal.  On a 
Report of Medical History prepared in conjunction with his 
separation examination, the veteran responded "yes" to having 
depression or excessive worry, and it was noted that he had 
depression from work and marriage, which was first noted in 
February 1986.  

Private treatment records from Craven City Hospital showed 
that the veteran was hospitalized in May 1987 after 
overdosing on Raid, Nyquil, and Clorox.  The impressions on 
admission included major depression with suicidal thoughts, 
and an adjustment disorder with depressed mood.  His 
diagnosis upon discharge was suicide attempt by overdosing on 
Raid and Nyquil, adjustment disorder with depressed mood, and 
personality disorder.

Records from Pitt County Memorial Hospital showed that in 
November 1989 the veteran complained of chest pressure and 
the diagnosis was gastritis.  In December 1989 he reported 
having a history of ulcers four to five years prior.

Numerous post-service medical records note the veteran was 
treated for substance abuse.

Medical records from the veteran's period of incarceration 
showed that in June 1997 the veteran underwent a screening 
examination and he reported having "depression or excessive 
worry" and "nervous trouble of any sort".  The examiner noted 
that the veteran had a history of suicide attempt but no 
suicidal ideation at that time.  It was noted that the 
veteran had a history of depression.  In July 1997 the 
diagnostic impression was dysthymia.  In August 1997 the 
veteran reported a history of ulcer disease at age 17.  
During his period of incarceration, the veteran was treated 
for bipolar disorder and major depression.  In August 1997 
his blood pressure readings were 124/86 and 130/85.  In 
September 1997 his blood pressure readings were 110/70 and 
120/78.  In October 1997 his blood pressure was 120/80.  In 
December 1997 his blood pressure readings were 112/80 and 
120/80.  In February 1998 the impressions were polysubstance 
dependence, bipolar disorder by history, and rule out major 
depression disorder.  In February 1998 his blood pressure was 
120/70.

With his November 1997 VA compensation claim, the veteran 
reported that before service he was seen in 1983 at Lenoir 
Memorial Hospital and then treated with Tagamet for ulcers.  
In January 1998, this hospital reported it could not locate 
related treatment records, although it was questioned whether 
the veteran had been seen under another name.

A VA medical record showed that in April 1999 the veteran 
complained of increased blood pressure and his blood pressure 
was 142/90.

On VA examination in December 1999 the veteran's blood 
pressure was 122/70 in both arms.  He reported he had been 
recently hospitalized for overdose and suicide attempt.  It 
was noted that during that time he was hospitalized in the 
ICU, prior to being transferred to psychiatry service, and 
underwent continuous cardiac monitoring and that his blood 
pressures from that period were reviewed and were well within 
normal limits.  The diagnosis was hypertension, well 
controlled without any evidence of complication.  The 
examiner noted that the veteran's major disability seemed to 
be his mental status and mental health.  

Treatment records from the Mountain Home VA Medical Center 
(VAMC) show that in November 1999 the veteran was admitted to 
the psychiatry unit and the diagnoses included major 
depressive disorder with psychotic features, polysubstance 
abuse in recent remission, hypertension, and history of 
ulcers.  In November 1999 his blood pressure readings were 
157/83, 143/80.  In December 1999 his blood pressure was 
140/91.  A December 1999 discharge summary showed diagnoses 
of depression and history of polysubstance abuse.  In 
February 2000 his blood pressure was 135/76.  In March 2000 
his diagnosis was polysubstance abuse and substance-induced 
mood disorder.  In November 2000 blood pressure readings were 
147/103 and 141/89.  In January 2001 blood pressure readings 
were 143/95 and 156/104.  In February 2001 blood pressure 
readings were 125/93, 151/111, and 152/92.  In June 2001 his 
blood pressure was 160/109.  In July 2001 his blood pressure 
was 161/97.  In August 2001 blood pressure readings were 
141/93 and 153/101.  

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for a rating higher than 10 percent for hypertension.  He has 
been afforded a VA examination for hypertension and 
identified relevant medical records have been obtained on 
this issue.  The Board is satisfied that the notice and duty 
to assist provisions of the law have been satisfied as to 
this claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Disability evaluations are determined by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling.  The Board notes that the 
rating criteria for cardiovascular disorders were changed 
effective January 12, 1998, during the course of the 
veteran's appeal.  Where the law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).

The old criteria for rating hypertensive vascular disease 
(essential arterial hypertension), in effect prior to January 
12, 1998, provided that a 10 percent rating is warranted 
where the diastolic pressure is predominantly 100 or more.  A 
minimum of 10 percent is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  Where there is a diastolic pressure of 
predominantly 120 or more and moderately severe symptoms, a 
40 percent evaluation will be assigned.  A 60 percent 
evaluation requires diastolic pressure of predominantly 130 
or more and severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The new criteria for rating hypertensive vascular disease 
(essential arterial hypertension) effective January 12, 1998, 
provides that a 10 percent evaluation is warranted where the 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, and a minimum of 10 
percent is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

A review of the veteran's blood pressure readings from 1997 
through 2001 shows that although he has required continuous 
medication to treat his hypertension, at no time was the 
diastolic pressure ever predominantly 110 or more and at no 
time was the systolic pressure predominantly 200 or more.  In 
fact, the highest readings ever were systolic pressure of 161 
on one occasion, and diastolic pressure of 111 on one 
occasion.  On the most recent VA examination in 1999, his 
blood pressure was 122/70 and the diagnosis was hypertension, 
well controlled without evidence of complication.  And 
although the most recent treatment records show blood 
pressure readings slightly higher than that reported on the 
VA examination in 1999, these readings are not high enough to 
warrant the assignment of a rating higher than 10 percent.  
Whether considering the veteran's claim for a rating in 
excess of 10 percent for hypertension under the old criteria 
or the new criteria, the Board finds that the objective 
evidence of record does not support the assignment of a 20 
percent rating as diastolic pressure has not been 
predominantly 110 or more and systolic pressure has not been 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Thus, a rating in excess of 10 percent for the 
service-connected hypertension is not warranted.  

The Board also notes that the veteran's hypertension has not 
been more than 10 percent disabling during any period of time 
since the effective date of service connection on November 
13, 1997.  Fenderson v. West, 12 Vet.App. 119 (1999).  As the 
preponderance of the evidence is against a higher rating for 
hypertension, the benefit-of-the-doubt doctrine rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

A rating in excess of 10 percent for hypertension is denied. 


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

